   Case 4:19-cv-00312-RSB-CLR Document 30 Filed 11/04/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 RAYE STELLING,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-312

        v.

 WALMART STORES EAST, L.P.,

                Defendant.

                                           ORDER

       Before the Court is a “Dismissal With Prejudice,” signed and filed by Plaintiff on October

23, 2020, wherein she purports to dismiss this case with prejudice. (Doc. 29.) On April 7, 2020,

Defendant Walmart Stores East, L.P., was substituted into the case, (doc. 25), taking the place of

Walmart Inc., which had already filed an Answer to the Complaint, (doc. 2). Because the

stipulation has not been signed by all parties who have appeared and because Defendant has filed

an Answer, (id.), Federal Rule of Civil Procedure 41(a)(2) applies and the action “may be

dismissed at the plaintiff’s request only by court order, on terms that the court considers proper.”

Plaintiff’s filing does not propose or request any specific terms, and Defendant has not voiced any

opposition to dismissal with prejudice or requested any terms for the dismissal. Accordingly, the

Court DISMISSES the action with prejudice, and DIRECTS the Clerk to CLOSE the case.

       SO ORDERED, this 4th day of November, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
